Case 3:19-cv-00400-RDM Document 32 Filed 10/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEPHANIE GALARZA,
NO. 3:19-CV-0400
Plaintiff
(JUDGE MARIANI)
V.

BEST WESTERN PLUS — GENETTI

HOTEL AND CONFERENCE CENTER and

GENETTI HOSPITALITY, INC.,
Defendants.

ORDER

 

AND NOW, THIS 15TH DAY OF OCTOBER 2020, upon consideration of
Defendants Best Western Plus- Genetti Hotel and Conference Center and Genitti
Hospitality, Inc.’s motion summary judgment (Doc. 18) and all accompanying briefs and for
the reasons set forth in the accompanying memorandum opinion, IT IS HEREBY

ORDERED THAT Defendants’ Motion is DENIED.

An Order scheduling this matter for trial will be separately issued.

 

 

Robert D. Mariani
United States District Judge
